Citation Nr: 1732569	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 17, 2014.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to May 1979 and from June 15-30, 1990.
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) which addressed increased ratings for left hip degenerative arthritis, status post femur fracture with open reduction, internal fixation, and hardware removal, and painful scare of the left thigh.  See Rice. Shinseki, 22 Vet. App. 447 (2009).  In December 2014, the Board denied increased ratings for the left hip disability and left thigh scar, and remanded the issue of entitlement to a TDIU.  In August 2016, the Board granted entitlement to a TDIU for the period from March 17, 2016 and remanded the entitlement to a TDIU for the period from March 17, 2016.  In an August 2016 rating decision, the RO implemented the Board's grant of a TDIU for the period from March 17, 2016.  Thereafter, in March 2017, the Board remanded this matter again for further development.  The development has been completed and the claim is returned to the Board for further appellate adjudication.


FINDING OF FACT

For the period prior to March 17, 2014, the Veteran's service-connected disabilities did not render him unable to obtain and secure substantially gainful employment.


CONCLUSION OF LAW

For the period prior to March 17, 2014, the criteria for TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran's vocational rehabilitation folder was obtained as well as a supplemental opinion regarding the Veteran's ability to secure and follow a gainful occupation for any period prior to March 17, 2014 was obtained.  However, while new evidence was obtained, the RO did not refer the claim to the Director, Compensation Service, for extraschedular consideration prior to the claim being returned to the Board.  The Board acknowledges the March 2017 Board remand directed the RO to refer the claim but nonetheless finds that the remand instructions were substantially complied with.  Ini particular, the new evidence was evaluated in a May 2016 Supplemental Statement of the Case, which found that referral was not warranted.  The decision below also finds that referral for extraschedular consideration is not warranted.  Therefore, there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Factual Background, and Analysis

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

Prior to March 17, 2014, the Veteran was service-connected for degenerative arthritis of the left hip (assigned a 30 percent rating) and painful scar of the left thigh associated with degenerative arthritis of the left hip (assigned a 10 percent rating).  The Veteran's combined disability evaluation for the period prior to March 17, 2014 was 40 percent.  Therefore, the Veteran did not meet the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

Turning to whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted, following a review of the available applicable evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation and Pension Service for extraschedular consideration for the period prior to March 17, 2014 is not warranted.

An August 2013 statement from J.F., the Veteran's former employer, reported the Veteran had to retire as a truck driver due to his hip giving him trouble getting in and out of the truck.  Later, a December 2013 Orthopedic Disability Evaluation completed by N.P., D.O., in conjunction with the Veteran's claim for SSA benefits, assessed the Veteran as having a status post left femur fracture with leg length discrepancies, left femoral head arthritis, and lumbosacral degenerative disc disease.  N.P., D.O., reported the Veteran was able to take care of his activities of daily living but had found it difficult to do any prolonged lifting, sitting, or standing.

In a February 2014 statement, the Veteran reported that he had been unable to work since August 10, 2013, the date he retired from a full time truck driving position.  The available records from medical treatment visits indicate he continued to work on a part time basis after that date.

A VA Form 21-8940 was completed in February 2014 and again in April 2015.  The forms reported the Veteran last worked full-time in August 2013 as a truck driver.  He further indicated his left leg and his back prevented him from following any substantially gainful occupation, however, the Veteran's back was not service-connected during the period at issue.  Additionally, the Veteran reported having one or two years of a college education as well as additional education and training in the field of welding before becoming too disabled to work.

The Veteran was found disabled by SSA in August 2013 with a primary diagnosis of lumbar spine condition and a secondary diagnosis of left hip arthritis.  While this is some evidence favorable to the veteran's claim for a TDIU, it is important to note that SSA findings are not binding or controlling on VA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (finding that while SSA's factual determinations are probative, their ultimate conclusions are neither binding nor controlling upon VA).

The record also reflects the Veteran did attend vocational rehabilitation, however, the services were denied when the Veteran failed to report to scheduled appointments.  

The record also includes several VA examinations addressing the limitations on employment caused by Veteran's service-connected disabilities during this time period.  On May 2013 VA examination, the Veteran reported his left hip and scars occasionally caused him to take longer to reach his destination as a truck driver which might eventually have an effect on his job.  Additionally, the Veteran reported prolonged sitting and a bumpy ride caused him to have cramping and pain, and required him to make more frequent stops to avoid sitting for 8 hours.  However, the examiner opined that the Veteran's service-connected left hip and scars would not render him unable to secure and maintain substantially gainful employment doing non-laborious, sedentary type work.  The examiner indicated that this opinion considered the medications prescribed for the Veteran's service-connected disabilities, as well as the effect those medications might have on his vocational impairment.  The examiner also stated that the opinion considered the Veteran's capacity for work without regard to age or his nonservice-connected disabilities.  The examiner explained as rationale that the Veteran was employed as a long distance truck driver typically working upwards of 50 to 60 or more hours per week by his statement.  The examiner further acknowledged that vocational restrictions for the left thigh might include continuous sitting while driving for more than 8 hours at one time, walking up and down stairs, climbing in and out of the cab of a truck, and walking greater than two blocks.  However, the Veteran's scar symptoms, would not have any impact on his employment.

In February 2014, the May 2013 VA examiner again reviewed the claims file, to include the conflicting medical evidence therein, and opined that the Veteran's service-connected disabilities would at least as likely as not still render him able to secure and maintain substantially gainful employment doing non-laborious, sedentary type work.  The examiner indicated he considered the medications prescribed for the service connected disabilities and the effect of such medications on the ability to work, as well as the Veteran's educational and occupational background.  The examiner also explained the rationale for his opinion by noting that at the time of his examination of the Veteran in May 2013, the Veteran was employed as a long distance truck driver.  The examiner acknowledged that vocational restrictions related to his service-connected disabilities would include continuous sitting while driving for more than 8 hours at one time, walking up and down stairs, climbing in and out of the cab of a truck and walking greater than 2 blocks.  However, the examiner noted that review of correspondence from the Veteran's attending physician, dated October 2013, clearly stated that the Veteran retired as a long distance truck driver because of his nonservice-connected low back pain.  The examiner further noted that this finding was consistent with the other treatment records he reviewed.

In September 2016, the Veteran's case was referred to the Director of Compensation Service for consideration of an extraschedular rating for TDIU, for the period August 10, 2013, to March 16, 2014; in the accompanying memorandum, the Agency of Original Jurisdiction recommended that the claim be denied.  In an October 2016 memorandum, the Director of Compensation concurred with the recommendation to deny a TDIU rating for the period August 10, 2013, to March 16, 2014.  The Director stated that none of the available evidence supported the Veteran's contention that his service-connected disabilities prevented all types of gainful activity for the period under consideration.

In satisfaction of the March 2017 Board remand, an addendum VA opinion regarding the Veteran's employability prior to March 17, 2014 was obtained in April 2017.  The examiner reviewed the available evidence from the period at issue and opined that the Veteran's service-connected left hip condition including degenerative arthritis of the left hip and painful scar would not have prevented him from working full time.  In fact, the examiner opined the Veteran should have been able to work sedentary to light duty activities and continue his work as a truck driver.  In support of that opinion, the examiner stated that he had reviewed the available medical records, including the reports from prior VA examinations, and it appeared as though much of the Veteran's symptoms and medical treatment which resulted in vocational limitations were a result of the Veteran's back condition including lumbar degenerative disc and joint disease with associated radiculopathy.  As noted above, service connection was not established for the lumbar spine degenerative joint disease until March 17, 2014, so any limitations posed by this disability are not considered for the period at issue.

Based on the foregoing evidence, it is not the opinion of the Board that referral for consideration under 38 C.F.R. § 4.16(b), for a TDIU rating is warranted.  Full consideration has been given to the Veteran's ongoing contention that he was unable to work as a result of his service-connected degenerative arthritis of the left hip and painful scar for the period prior to March 17, 2014 due to his limitations with sitting, standing and climbing.  Particularly, the Board understands the Veteran's contention that he was unable to continue to drive his truck due to his service-connected disabilities.  However, the Board does not find substantial evidence in the record to support the Veteran's inability to perform work for which he was qualified, particularly sedentary employment with limited lifting and physical movement.  

In reaching this decision, the Board acknowledges the Veteran's lay statements, as well as his employer's statement submitted into the record which indicates the restrictions placed on the Veteran's ability to work as a truck driver following his hip disability.  While the Board can appreciate the limitations placed on the Veteran's ability to work, the Board still finds these limitations, in and of itself, would not preclude other sedentary employment which would require limited to no lifting and flexibility with standing and sitting.  Moreover, the Board acknowledges that the Veteran was found disabled by SSA.  However, as previously stated, the Veteran was found disabled with a primary diagnosis of a lumbar spine condition which was not service-connected until after the period at issue herein.  Therefore, the limitations caused by this disability cannot be considered when determining the Veteran's employability for the period prior to March 17, 2014.

Additionally, the Board notes the Veteran has some college education as well as specialized training in welding, which both the education and advanced skills would have be transferable to a sedentary occupation during the period at issue.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU for the period prior to March 17, 2014.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU prior to March 17, 2014 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


